3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Harlin et al. 9758757.
Harlin teaches, especially in col. 4 and 16, hydrothermally carbonizing algae microbes.
The overlapping ranges of particle sizes render the claims obvious, noting col. 32.

Claim 37 is rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hamby 8323793.
Hamby teaches, especially in col. 3-4, carbon black having a particle size of 5 microns. Note also the teaching of sieving to remove particles more than 44 microns (325 mesh), see col. 8. Even though the source and characterization (‘engineered’) is not identified, no difference is seen. Alternately, forming the claimed size range is obvious to make a finely divided material.

Claim 37 is rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mulqueen 20180134899.
Mulqueen teaches the product in para 27. Comments above apply.

Applicant's arguments filed 7/18/22 have been fully considered but they are not persuasive.
Not all amorphous carbon materials are classified/recognized as ‘carbon black’. Therefore, the term has an implied meaning and it is not clear what materials meet the claims. It is not necessary for the prior art to explicitly call out inherent properties of their materials. Their carbon is black, so it’s a ‘pigment’. If applicant believes it is not, they should demonstrate so. The fact that carbon black is used in tires to improve performance of the rubber- and just so happens to make the tire black- is of no moment, and doesn’t mean it’s not a pigment. The arguments to claim 37 (Hamby rejects claim 37, not 36) overlook the fact that it is a product-by-process claim, and no difference is seen or has been shown between what is claimed and the prior art applied. Column 4 of 4780247 refers to carbon black as a low density amorphous material. See also 5662734 column 3. However, the ‘112 rejection has been withdrawn, since there is not an absolute definition of ‘carbon black’.
Harlin teaches carbonized microalga (col. 4 line 35). Column 31 teaches that the product is ‘brown to black’. It is not clear then why it would not be a ‘pigment’. Therefore, the reference does, in fact, ‘suggest the production of a carbon black pigment’ especially since applicant has argued that carbon black may be manufactured by diverse processes. The claims recite a range of particle sizes, moisture content and temperatures, and these may be compared to the teachings of the references. Closer reading of Harlin, however, reveals that the cited additives to grinding refers to the pre-carbonized material, so some rejections are withdrawn.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736